Order affirmed, with ten dollars costs and disbursements. We hold that the complaint states a cause of action against the appellant, and, for the purposes of this motion, that its allegations support the respondent’s contention that the after-acquired property clauses in the mortgages of the Brooklyn Union Elevated Railroad Company and the Kings County_ Elevated Railroad Company do not affect the plaintiff’s title to the piece of real estate involved in this action. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.